UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT BIO-TECHNE CORPORATION (Exact name of registrant as specified in its charter) Minnesota 000-17272 41-1427402 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 614 McKinley Place NE Minneapolis, MN (Address of principal executive offices) (Zip Code) Brenda S. Furlow ( 612) - (Name and telephone number, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January1 to December31, 2016. SECTION1 – CONFLICT MINERALS DISCLOSURE Item1.01 Conflict Minerals Disclosure and Report When Rule 13p-1 was initially issued, Bio-Techne evaluated its products and determined that the Rule was not applicable. After the acquisition of ProteinSimple and CyVek in 2014, however, Bio-Techne Corporation again evaluated its products and for the first time determined that certain products we manufacture through these acquisitions may contain tin, tungsten, tanatalum and/or gold. Conflict Minerals Disclosure A copy of Bio-Techne Corporation’s Conflict Minerals Report is provided as Exhibit 1.01 hereto and is publicly available at www.bio-techne.com . Item1.02 Exhibit As specified in Section 2, Item 2.01 of this Form SD, the Company is hereby filing its Conflict Minerals Report as Exhibit 1.01 to this Form SD. SECTION 2 – EXHIBITS Item2.01 Exhibits Exhibit 1.01 – Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May26, 2017 By: /s/ Brenda S. Furlow Name: Brenda S. Furlow Title: Senior Vice President, General Counsel and Secretary
